                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


TYRONDA JAMES,
  Plaintiff,

    v.                                                  No. 3:16-cv-1445 (VAB)

RD AMERICA, LLC, d/b/a Restaurant Depot,
JETRO HOLDINGS, LLC, d/b/a Restaurant
Depot, RESTAURANT DEPOT, LLC, d/b/a
Restaurant Depot,
     Defendants.

            RULING AND ORDER ON MOTION FOR SUMMARY JUDGMENT

         On August 24, 2016, Tyronda James (“Plaintiff”) sued RD America, LLC, Jetro

Holdings, LLC, and Restaurant Depot, LLC (“Defendants”), alleging that she was fired on the

basis of race, subjected to a hostile work environment, and retaliated against for protected

activity, all in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.

Complaint, dated Aug. 24, 2016 (“Compl.”), ECF No. 1.

         On March 5, 2018, Defendants moved for summary judgment on all of Plaintiff’s claims.

Defendants’ Motion for Summary Judgment, dated Mar. 5, 2018 (“Mot. Summ. J.”), ECF No.

37; Defendants’ Memorandum of Law in Support of Mot. Summ. J., dated Mar. 5, 2018 (“Defs.’

Mem.”), ECF No. 38.

         For the following reasons, the motion for summary judgment is GRANTED IN PART

AND DENIED IN PART.

         Summary judgment is granted as to Plaintiff’s claims of discriminatory firing and

retaliation, but denied as to Plaintiff’s claim of hostile work environment.
  


I.          FACTUAL AND PROCEDURAL BACKGROUND

            A.       Factual Allegations1

            Tyronda James, an African-American woman, worked as a Front End Manager at the

Restaurant Depot store located at 181 Marsh Hill Road in Orange, Connecticut beginning in

March 2013.2 Defendants’ Statement of Material Facts (“Defs.’ SMF”) ¶¶ 1, 3, ECF No. 39;

Plaintiff’s Statement of Material Facts (“Pl.’s SMF”), ECF No. 50, ¶ 1; Compl. at 1–2.

            Defendants are limited liability corporations (“LLCs”) incorporated in Delaware. Compl.

¶ 2. RD America, LLC and Restaurant Depot, LLC are registered in Connecticut as foreign

LLCs. Id. Defendants all do business as Restaurant Depot. See Compl. at 1.

            Restaurant Depot, a national chain of retail stores, sells wholesale food to restaurants.

Deposition of Tyronda James, dated Sept. 14, 2017 (“James Dep.”), annexed as Ex. 1 to Defs.’

Mem, at 20:1–3.

            As a Front End Manager, James supervised a team of cashiers in the “Front End”

department of the Orange store. James Dep. 19:20–25. Her daily duties included

                     [c]oming in in the morning and checking the schedule to see who
                     was supposed to be there, setting up the cash registers with the tills,
                     making sure that the tills were counted correctly by the cashiers, and
                     servicing the customers as they enter, and getting the lines moved
                     and the customers out the door. Customers’ carts have to be counted
                     before they can exit. So I would either have my supervisors count it
                     – cashier has to count it, the supervisor have to count it, and then I
                     have to count it again.

James Dep. 21:13–22. At the time of her hire, Ms. James reported to Timothy Coleman, a branch

manager, as well as to more than one assistant manager. Id. at 22:10–18.




1
     The following facts are undisputed unless indicated otherwise.
2
 Defendants refer to Jetro Holdings, LLC, RD America, LLC, Depot Restaurant, LLC collectively as “Restaurant
Depot.” Defs.’ SMF ¶ 1.

                                                            2
  


       On April 23, 2013—her second month on the job—Ms. James was disciplined for a $110

cash shortage. Defs.’ SMF ¶ 5; Ex. 2 to Defs.’ Mem. (“April 23 Disciplinary Form”). Ms. James

does not dispute that she was disciplined, but alleges that it was originally a verbal warning

modified to say “written” after she had signed it. Pl.’s SMF ¶ 5; Affidavit of Tyronda James,

dated Apr. 8, 2018 (“James Aff.”), annexed as Ex. N to Pl.’s SMF, ECF No. 50-13, ¶ 7. She

further alleges that Monica Franco counted her cash drawer outside of her presence. James Aff.

¶ 7.

       On May 9, 2013, Ms. James allegedly received a Discipline Action for failure to adhere

to a policy for “voiding total lost receipt.” Defs.’ SMF ¶ 6; Ex. 3 to Defs.’ Mem. (“May 9

Disciplinary Form”). Ms. James denies that she received a written Discipline Action and asserts

instead that “[t]he Disciplinary Action dated 5/9/13 was not signed by my manager and was

fabricated before or for this litigation,” that “[t]he document was tampered with and you can

clearly see the erasure marks,” and “[t]hat is not my signature.” James Aff. ¶ 9.

       On June 7, 2013, Defendants allege that Ms. James received a Disciplinary Action for

permitting a cashier to enter an incorrect weight for store merchandise, which resulted in a

$127.27 loss for the store. Defs.’ SMF ¶ 7; Ex. 4 to Defs.’ Mem. (“June 7 Disciplinary Form”).

Ms. James denies receiving this Disciplinary Action. Pl.’s SMF ¶ 7. She states:

               The Disciplinary Action dated 6/7/13 was an incident that occurred
               wherein the weight on tag of the merchandise was in error or was
               illegible. It was not a written warning, it was a verbal warning, and
               the document was tampered with and not signed by my manager,
               Timothy Coleman. The second signature is not clear and is not
               someone who can discipline me. No white manager ever gets written
               up for this type of error.

James Aff. ¶ 10.

       On June 17, 2013, Defendants allege that Ms. James received a Disciplinary Action for

failing to complete a task in a reasonable amount of time. Defs.’ SMF ¶ 8; Ex. 5 to Defs.’ Mem.
                                                 3
  


(“June 17 Disciplinary Form”). Ms. James denies receiving this Disciplinary Action as well. Pl.’s

SMF ¶ 8. She states that “[t]he Disciplinary Action dated 6/17/13 was fabricated before or for

this litigation,” that “wrapping pallets is not in [her] job function,” and that “Timothy Coleman

did not sign it.” James Aff. ¶ 11.

       On March 7, 2014, Defendants allege that Ms. James received a Disciplinary Action for

poor work quality, and a “coaching report” indicating that she had failed to ensure that the

registers worked properly. Defs.’ SMF ¶ 9; Ex. 6 to Defs.’ Mem. (“March 7 Disciplinary Form”).

Ms. James objects, Pl.’s SMF ¶ 9, and claims that “[t]he Disciplinary Action dated 3/7/14 was

fabricated before or for this litigation,” and “is not signed by [Ms. James] or [her] manager

Timothy Coleman.” James Aff. ¶ 12.

       On March 10, 2014, Defendants allege that Ms. James received a Disciplinary Action

again for poor work quality, which this time included a “coaching report” indicating that she had

failed to keep the front end clean. Defs.’ SMF ¶ 10; Ex. 7 to Defs.’ Mem. (“March 10

Disciplinary Form”). Ms. James objects, Pl.’s SMF ¶ 10, and again claims that “[t]he

Disciplinary Action dated 3/10/14 was fabricated before or for this litigation” and “is not signed

by [Ms. James] or [her] manager Timothy Coleman.” James Aff. ¶ 13.

       On March 20, 2014, Ms. James wrote a letter to Timothy Coleman and the “Jetro Cash

and Carry Corporate Office.” Defs.’ SMF ¶ 15; Pl.’s SMF ¶ 15; Ex. 13 to Defs.’ Mem.; Ex. G to

Pl.’s SMF (“March 20, 2014 Letter”). She complained about being disrespected by upper

management, and being subjected to unbearable working conditions at Restaurant Depot because

she was an African-American woman. Id. The letter states:

               On several occasion [sic] members of upper management have
               under-minded [sic] and disrespected me in front of my associates.
               This kind of behavior has been brought to the attention of Tim on
               several occasions. Awilda went behind my back and ask [sic] a new

                                                 4
  


                 cashier (Reggie) who had only been working here for two days, to
                 assist them in spying on the staff members of the front-end. The
                 cashier was called on his personal cell phone by Inventory Manager
                 and ask [sic] to assist in spying on all the associates on the front-end
                 who might be stealing. In addition on March 20, 2014 Inventory
                 Manager Awilda ask [sic] supervisor Yvonne to train the new
                 upcoming supervisor,· Debra. Awilda ask [sic] this question on the
                 floor in front of the Front-End manger Tyronda James, When I
                 responded I had already be working with her. She ignored me and
                 told Yvonne someone needs to train her with some knowledge and
                 direct Yvonne to tell Leesha to train her. The working conditions at
                 this company are becoming unbearable, I feel being a afraican-
                 American [sic] female has a lot to do with it. I feel the upper
                 management feels a blantant [sic] disrespect and disregard for
                 Afraican-American [sic] authority.

March 20, 2014 Letter. In her affidavit, Ms. James alleges that, during the course of her

employment, she “complained to Timothy Coleman about harassment, discrimination and

retaliation.” James Aff. ¶ 5. She allegedly did this not only in the March 20, 2014 letter, but also

in letters dated April 29 and June 27, “and at least 4 other times in writing and daily complaints

verbally.” Id.

       Ms. James’s affidavit alleges that Inventory Manager Awilda Pillard “used the word ‘my-

n––ga’ daily,” which she found offensive. James Aff. ¶ 19. Her affidavit also alleges that HR

Manager Monica Franco: (1) called her “stupid” in front of “staff and subordinates”; (2) “shoved

papers into my stomach while I was on the phone with a customer,” “in front of staff and my

subordinates”; and (3) blocked her from assisting an injured white female cashier, telling Ms.

James not to come near her. Id. ¶¶ 21–23.

       The affidavit also alleges that both Ms. Pillard and Ms. Franco “undermined my authority

as a manager by changing my instructions to my subordinates, humiliating and belittling me in

front of my coworkers and subordinates, refusing to help my department when they were called,

telling a coworker ‘glad that black bitch is gone,’ telling a new employee to spy on me to see if I



                                                    5
  


am stealing (increased scrutiny other managers did not have), [and] speaking to me in a

disrespectful manner in front of my employees and other staff.” Id. ¶ 20.

        On May 6, 2014, Defendants allege that Ms. James received a Disciplinary Action for

failing to cash out her drawer before leaving work for the previous day, despite allegedly having

signed a notice on April 10, 2014 that failure to do so would result in her being written up. Defs.’

SMF ¶ 11; Ex. 8 to Defs.’ Mem. (“May 6 Disciplinary Form”). Ms. James objects, Pl.’s SMF

¶ 11, and, once again, claims that “[t]he Disciplinary Action dated 5/5/143 is not my signature,

the dates look tampered with, and I have never seen the document before.” James Aff. ¶ 14.

        On or around May 17, 2014, Jose Pena replaced Timothy Coleman as the Store Manager

for the Orange store. Deposition of Jose Pena, dated June 14, 2018 (“Pena Dep.”), annexed to

Plaintiff’s Supplemental Objection to Mot. Summ. J., ECF No. 58-1, at 12:9–19.

        On June 11, 2014, Defendants allege that Ms. James received a Disciplinary Action after

a conversation about her personal shopping at Restaurant Depot, and “[t]he conversation

included ensuring that anyone shopping for James on her account were signatories of her

account.” Defs.’ SMF ¶ 12; Ex. 9 to Defs.’ Mem. (“June 11 Disciplinary Form”). The

Disciplinary Action states:

                 DETAILS:
                 As a Front End Manager with a RD account there is a concern over
                 a conflict of interest when purchasing merchandise through the
                 company. While we may appreciate your business you are required
                 to ensure that there is absolutely [no] impropriety. Therefore, you
                 are expected to follow the rules and guidelines as a customer would.
                 Starting with ensuring those who you employ to shop under your
                 numbers are required to become signatory on the account, including
                 having the proper rights to use your credit cards and checks. Please
                 be reminded you can not use company time to make purchases or
                 payments. Returns, of merchandise will be done properly without
                 exception. If there is an issue of credits, exchanges, etc. you are to

3
 The form is dated effective May 6, 2014. May 5, 2014 is noted on the form as the date Ms. James failed to cash out
her drawer. See May 6 Disciplinary Form.

                                                        6
  


               bring those issues directly to my attention and I will make the final
               decisions, In the event of my absence, I will assign the appropriate
               party who may required to provide a written statement of the
               transaction you have requested.

               CORRECTIVE ACTION PLAN:
               Tyronda is required to have the proper signed paperwork for his [sic]
               employee (s) to shop and any returns must be conducted as stated
               above.

June 11 Disciplinary Form. Mr. Pena testified that he raised the issue because Ms. James—who

was responsible for verifying and authorizing customer purchases before cashiers could complete

the transaction and allow them to exit the store—should not be playing this role with respect to

any transactions being made by friends or associates in relation to her business:

               So we had a conversation based on the way she was handling her
               account, meaning you’re not to supposed you know, like let’s say
               you have a cashier and a sister or someone come in, that cashier [sic]
               not supposed to scan that person going through because it’s kind of
               like a conflict of interest . . . . Somebody else should check out or a
               supervisor have a mother or sister there, that supervisor should not
               be able to, you know, check on the receipt of that person or check
               that person out because it would be a conflict of interest . . . .

               I never questioned her shopping in the store. If she’s shopping, she
               shouldn’t do it on store time but she can shop in the store. My
               conversation with her was strictly based on the people that shopped
               for her, she’s not to oversee those transactions . . . .

Pena Dep. at 61:15–62:3, 79:5–9.

       Ms. James objects to Defendants’ characterization of the June 11, 2014 incident. Pl.’s

SMF ¶ 12. She claims that while she signed the Disciplinary Action,

               the information is false. I was not in violation of a company policy.
               They created a policy just for me. Chez Darden told Jose Pena to
               take it out of my file because I was being singled out. Chez Darden
               and Jose Pena agreed that it would be taken out of my file and they
               never did take it out. Statements were added after I signed it because
               the typed information was not in there when I signed. The milk
               receipt transaction in question was handled by Alex Lowery not me.

James Aff. ¶ 15.

                                                 7
  


       On June 14, 2014, a day when Mr. Pena was not in the store, Defendants assert that Ms.

James twice used her work identification to authorize shopping done on her behalf, contradicting

the explicit instructions Defendants claim Mr. Pena gave her. Defs.’ SMF ¶ 13; Ex. 10 to Defs.’

Mem. (“June 19 Disciplinary Form”); Ex. 11 to Defs.’ Mem. (“Personnel Action Form”). The

Disciplinary Action issued several days later states that, “[o]n 6/14, Tyronda shopped twice

which was Jose’s day off. Also, she used her manager ID on the account which should not be

happening at all.” June 19 Disciplinary Form.

       Ms. James objects to this account of the day’s events. Pl.’s SMF ¶ 13. She asserts that she

“never tampered with [her] account” and was “setup to be forced to handle [her] account and

keep the line moving because the Manager Joey refused to assist with the transaction.” James

Aff. ¶ 16.

       On June 19, 2014, Defendants allege that Ms. James “was going to be given a final

warning regarding her personal shopping at Restaurant Depot but as a result of her behavior

during the meeting to address her warning, she was terminated.” Defs.’ SMF ¶ 14; June 19

Disciplinary Form; Personnel Action Form. Shez Darden, a regional HR representative for

Defendants, participated by telephone. The Disciplinary Action describes the events of the day as

follows:

               On 6/11, there was a conversation with Tyronda, per Shez Darden,
               in regards to Tyronda shopping when Jose is not present or verified
               by another manager on duty. On 6/14, Tyronda shopped twice which
               was Jose’s day off. Also, she used her manager ID on the account
               which should not be happening at all. On 6/19, Tyronda was brought
               into the office and was going to be given a final warning per Shez
               Darden in regards to this. When Shez began speaking to Tyronda-
               Tyronda began to yell and scream at Shez. At this point, Shez
               recommended termination. Tyronda then left the office after yelling
               and slamming a clipboard on the desk. Once Shez hung up, Tyronda
               was brought back into the office with both ABMs [Assistant Branch
               Managers] and the admin asst and she was terminated. As leaving

                                                8
  


               the office, Jose was talking to her and she slammed the door behind
               her in his face. She was slamming and left the building.

June 19 Disciplinary Form.

       Ms. James objects. Pl.’s SMF ¶ 14. She contends:

               The Disciplinary Action dated 6/19/14 was fabricated and tampered
               with and I was again falsely accused of tampering with my own
               account. Typed statements were added and subtracted after I signed
               it because the typed information was not in there when I signed.

James Aff. ¶ 17. Ms. James also disputes several details of the account. She claims: (1) Shez

Darden started screaming at her, not the other way around; (2) that she did not scream back, but

simply told her “Don’t talk to me and speak to me in that manner; it was inappropriate and

unprofessional.”; (3) that she never raised her voice to Shez Darden; (4) that she may have raised

her voice to Jose. James Dep. 70:2–19. She testifies that the exchange with Ms. Darden

proceeded as follows:

               I was called -- José came to me on the floor and asked me to come
               into the office. And as I entered the office, José said, “Tyronda is in
               the office,” and I sat down. And then from the speaker phone I heard
               somebody yelling, “What did I tell you? What did I tell you?” And
               I said basically, “Who is that?” You know. And I didn’t know what
               she was talking about. So I told her, I said, “First of all, do not speak
               to me in that manner or that tone of voice.” And she said to me, we
               was going back and forth about the way she was yelling and
               screaming at me. And I kept telling her, “Don’t speak to me in that
               tone.” And she kept yelling and screaming. And then she said that,
               she told him -- we never got a chance to talk about anything else.
               She told him that, “Fire her.” That’s what she said. And that was the
               gist of that conversation. And I left out of the office. I don’t
               remember why, but then a few minutes later, I remember him
               coming to get me to come back to the office. And I come back in the
               office. I asked him what was he going to do. He did call for assistant
               managers to come. Neither one of them would come. And I asked
               him what was he going to do? And he said, “She said for me to fire
               you.” I said, “Well, what are you going to do?” You know. “I need
               to know if you’re going to fire me.” And he said, “Yeah, you’re
               fired.” And then after he fired me, I left.



                                                  9
  


Id. 72:17–73:18. Ms. James then testified that she returned to the office and added a handwritten

statement to her Disciplinary Action form. Id. 73:19–74:8. That statement, which continues onto

an attached page, reads as follows:

                First offense was unfounded Jose told Tyronda he was sorry for the
                misunderstanding and – And he spoke with Shez and she said to
                disregard the first write-up. In addition the second incident occured
                because manager Joey refused to give cutomer who was shopping
                with my card her change. So I had no other choice but to F-6 the
                balance. Therefore I’m being wrongfull terminated.

See Disciplinary Action Form, dated June 19, 2014, annexed as Ex. D to Pl.’s SMF, ECF No. 50-

4, at 11–12. The attached page containing the sentences beginning “And he spoke” was not

included in Defendants’ exhibit of the same form. Compare id., with June 19 Disciplinary Form,

Ex. 10 to Defs.’ Mem.

        Ms. James alleges that, in the wake of her firing, Defendants closed her business’s

account with Restaurant Depot “and continued to harass [her] family members.” James Aff. ¶ 24.

She claims that Defendants “kicked [her] brother (Office[r] Robert Hayden) out of the store and

called the police on [her] sister.” Id. ¶ 25.

        B.      Procedural History

        On August 24, 2016, Ms. James filed this lawsuit, alleging that Defendants terminated

her on the basis of race in violation of Title VII, 42 U.S.C. § 2000e(k). See Compl. ¶¶ 21–22.

Ms. James also alleges that Defendants created a hostile work environment. Id. ¶¶ 23–28.

Finally, Ms. James alleges that Defendants retaliated against her for the exercise of her rights

under Title VII. Id. ¶¶ 29–30.

        On November 10, 2016, Defendants filed an Answer with affirmative defenses. Answer,

ECF No. 13. Defendants contend, inter alia, that they fired Ms. James for legitimate, non-




                                                 10
  


discriminatory reasons: namely, for the issues raised in her eight disciplinary actions, as well as

her conduct during a final meeting held to address those issues. Id.

       The parties spent approximately thirteen months in discovery, which closed on February

1, 2018. See Scheduling Order, dated Jan. 17, 2017, ECF No. 18; Notice of E-Filed Calendar,

dated Dec. 15, 2017, ECF No. 30.

       On March 5, 2018, Defendants moved for summary judgment. Mot. Summ. J. Defendants

argued that no material facts are in dispute in this matter and that “[t]he record unequivocally

shows that James may have subjectively felt that her termination was based on her race or due to

some sort of alleged retaliation by Restaurant Depot, but there is absolutely no evidence that

(1) James was terminated or otherwise discriminated against based on her race; (2) that James

was harassed in any way or was subjected to a hostile work environment; and/or (3) that James

was in any way retaliated against by Restaurant Depot.” Defs.’ Mem. at 3. Defendants also argue

that “the evidence in this case also unequivocally shows that James and Restaurant Depot agreed

to address all disputes by means of arbitration and as a result, James’s entire complaint must be

dismissed and judgment should enter in the Defendants’ favor.” Id.

       Ms. James opposed the motion for summary judgment, arguing that there are genuine

issues of material fact over whether she was subjected to racial discrimination in violation of

Title VII, whether “this race discrimination led to harassment and a hostile work environment,”

and whether “she was ultimately fired in retaliation for her written and verbal complaints, that

her unrelated business account was terminated by the defendants in retaliation after she was

fired, and that her family members and friends were targeted and harassed.” Plaintiff’s

Memorandum in Opposition to Mot. Summ. J., dated Apr. 10, 2018 (“Pl.’s Mem.”), ECF No. 49,

at 2. She further argues that Defendants “interfered with her business account in retaliation just



                                                 11
  


before and after they closed it, creating policies specifically for the use of her account, and

singling her out to discriminate against, harass and vex her.” Id.

       On August 15, 2018, the Court held a hearing on the motion for summary judgment and

reserved decision. Minute Entry, dated Aug. 15, 2018, ECF No. 57. The Court then permitted the

parties to file supplemental briefing, particularly to permit Plaintiffs to further address the

threshold arbitration issue raised by Defendants. Id.

       On September 7, 2018, Ms. James filed a supplemental memorandum to the motion to

dismiss. Plaintiff’s Supplemental Objection to Mot. for Summ. J., dated Sept. 7, 2018 (“Pl.’s

Supp. Opp.”), ECF No. 58.

       On September 14, 2018, Defendants filed a reply memorandum to Ms. James’s

supplemental memorandum. Defendant’s Reply to Pl.’s Supp. Opp., dated Sept. 14, 2018

(“Defs.’ Supp. Reply”), ECF No. 59.

       On September 21, 2018, Ms. James moved to consolidate her case with another action

involving a co-worker, Shirley Tapper, suing Defendants, Tapper v. Jetro Holdings, LLC, No.

3:16-cv-1446 (MPS), then pending before Judge Michael P. Shea, Motion to Consolidate Cases,

dated Sept. 21, 2018, ECF No. 60, but now closed. See Order of Dismissal with Prejudice, dated

Dec. 13, 2018, Tapper v. Jetro Holdings, LLC, No. 3:16-cv-1446 (MPS), ECF No. 53.

       On October 2, 2018, Defendants opposed the motion to consolidate. Objection to Motion

to Consolidate, dated Oct. 2, 2018, ECF No. 61.

II.    STANDARD OF REVIEW

       A court will grant a motion for summary judgment if the record shows no genuine issue

as to any material fact, and the movant is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). The moving party bears the initial burden of establishing the absence of a genuine dispute



                                                  12
  


of material fact. Celotex Corp. v. Cartrett, 477 U.S. 317, 323 (1986). The non-moving party may

defeat the motion by producing sufficient specific facts to establish that there is a genuine issue

of material fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “[T]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Id. at 247–48.

        “The inquiry performed is the threshold inquiry of determining whether there is the need

for a trial—whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Id. at 250. “If the evidence is merely colorable, or is not significantly probative, summary

judgment may be granted.” Id. (citing Dombrowski v. Eastland, 387 U.S. 82, 87 (1967); First

Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 290 (1968)).

       A court must view any inferences drawn from the facts in the light most favorable to the

party opposing the summary judgment motion. Dufort v. City of N.Y., 874 F.3d 338, 343 (2d Cir.

2017). A court will not draw an inference of a genuine dispute of material fact from conclusory

allegations or denials, Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011), and will grant

summary judgment only “if, under the governing law, there can be but one reasonable conclusion

as to the verdict,” Anderson, 477 U.S. at 250.

III.   DISCUSSION

       A.      Arbitration Agreement

       Defendants argue that Ms. James signed a valid agreement to arbitrate, and that they are

entitled to summary judgment because these claims fall within the scope of that agreement and

the Court effectively has no jurisdiction over the claims.



                                                 13
  


       The Court disagrees.

       Typically a party seeking to invoke an arbitration agreement will do so early in the life of

a case, i.e. through a motion to compel arbitration, so as to avoid the costs of litigation.

Nevertheless, Defendants are likely not barred from now raising the existence of an arbitration

agreement at summary judgment, particularly because Plaintiff was put on notice by Defendants’

assertion of the arbitration agreement as an affirmative defense. See Leadertex, Inc. v.

Morganton Dyeing & Finishing Corp., 67 F.3d 20, 25 (2d Cir. 1995) (“Whether or not there has

been a waiver is decided in the context of the case, with a healthy regard for the policy of

promoting arbitration . . . . Although litigation of substantial material issues may amount to

waiver, delay in seeking arbitration does not create a waiver unless it prejudices the opposing

party.”) (citations omitted); Kramer v. Hammond, 943 F.2d 176, 179 (2d Cir. 1991) (“Prejudice

can be substantive, such as when a party loses a motion on the merits and then attempts, in

effect, to relitigate the issue by invoking arbitration, or it can be found when a party too long

postpones his invocation of his contractual right to arbitration, and thereby causes his adversary

to incur unnecessary delay or expense.”); Com-Tech Assocs. v. Comput. Assocs. Int’l, 938 F.2d

1574, 1576–77 (2d Cir. 1991) (“The protracted litigation which preceded the motion to arbitrate

compels us to affirm the district court’s holding that defendants waived their contractual right to

compel arbitration. The defendants did not assert the defense of arbitration in either of their

answers.. . . . This case is distinguishable from Sweater Bee, where we found that the defendants

did not waive their right to compel arbitration by participating in discovery for two years and by

filing a motion under Fed. R. Civ. P. 12(b)(6) to dismiss the amended complaint. In Sweater Bee,

the defendants had previously asserted arbitration as a defense in their answer.”) (citing Sweater

Bee by Banff, Ltd. v. Manhattan Indus., Inc., 754 F.2d 457, 463 (2d Cir. 1985)).



                                                  14
  


       In the Second Circuit, courts follow a two-part test to determine whether claims are

subject to arbitration, considering “(1) whether the parties have entered into a valid agreement to

arbitrate, and, if so, (2) whether the dispute at issue comes within the scope of the arbitration

agreement.” In re Am. Express Fin. Advisors Sec. Litig., 672 F.3d 113, 128 (2d Cir. 2011).

       Defendants claim that there is no dispute as to whether the parties agreed to arbitrate the

claims between them, as Ms. James has admitted that she signed an agreement to arbitrate. See

Pl.’s SMF ¶ 1. Defendants have also placed three documents into the record on this issue: (1) an

Arbitration Agreement bearing the date 01/01/15 and unsigned, see Ex. 14 to Defs.’ Mem.; (2) a

document titled “Acknowledgments,” signed by Ms. James and dated March 4, 2013, see Ex. 15

to Defs.’ Mem.; and (3) a document titled “Arbitration Policy Acknowledgment,” signed by Ms.

James and dated March 29, 2013, see Ex. 15 to Defs.’ Mem. Defendants’ initial briefing referred

to the first document, Exhibit 14, as though it was the contemporaneous arbitration agreement

that Ms. James signed. See Defs.’ Mem. at 14.

       Defendants are correct that Ms. James does not dispute that she signed an agreement to

arbitrate. See Pl.’s SMF ¶ 1.

       But Ms. James argues that Defendants have submitted an agreement that appears to have

been created after her termination, and which she therefore is not bound by. See Pl.’s Supp. Opp.

at 7 (“The court is charged with determining the plain language of the document, [but] it cannot

do so without receipt of the full document and all language included therein . . . the alleged

agreement submitted was dated 2015 and was not signed.”).

       Ms. James is correct. All of the putative Agreement’s pages include, in the bottom-right

corner of the page, the phrase: “(ALL STATES EXCEPT CALIFORNIA 01/01/15),” suggesting

a date of execution after her termination. See Ex. 14 to Defs.’ Mem.



                                                 15
  


       Defendants fail to address this argument directly. They instead construe Ms. James as

arguing that her agreement is not valid “because the actual arbitration pages are not signed by the

plaintiff.” Defs.’ Supp. Reply at 2. In response, they contend that “[w]hen ‘signatories execute a

contract which refers to another instrument in such a manner as to establish that they intended to

make the terms and conditions of that other instrument a part of their understanding, the two may

be interpreted together as the agreement of the parties.’” Id. at 2–3 (quoting Allstate Life Ins. Co.

v. BFA Ltd. P’ship, 287 Conn. 307, 315 (2008). They assert that the signature pages represent a

complete contract that incorporated by reference the terms of the arbitration agreement, and thus

that agreement did not need, under Connecticut law, to be “attached, signed, or initialed unless

the contract specifies that they need to be.” Id. (citing 566 New Park Assocs. v. Blardo, 97 Conn.

App. 803, 906 (2006)).

       In Blardo, however, the state court had erroneously deemed a document incorporated by

reference not to be in evidence when it had in fact been introduced as a full exhibit at trial and

plaintiffs had testified to its terms. See Blardo, 97 Conn. App. at 809 (“In its memorandum of

decision, the court expressly concluded that A205 was not in evidence. Specifically, it stated that

there was ‘no such document in evidence signed or unsigned . . . .’ The record, however, belies

this conclusion. As noted previously, A205 was introduced as a full exhibit, and testimony was

offered as to its terms. In light of the record in the present case, we conclude that the court

improperly determined that A205 was not in evidence.”) (footnote omitted). The refusal to

regard the properly-introduced exhibit, which was clearly identified in the contract, as having

been incorporated by reference was the legal error identified by the appellate court. Id. at 811–12

(“In the present case, the language of the contract clearly and unambiguously refers to A205 as




                                                 16
  


part of the contract . . . . Accordingly, we conclude that the court improperly determined that

A205 was not part of the contract.”).

       Here, however, it is not clear whether the document allegedly incorporated by reference

into the signed signature pages is in the record.

       Absent clarity about whether the agreement in the record is the one signed by Ms. James,

the Court cannot determine, at the summary judgment stage, whether a valid agreement to

arbitrate was entered into, or whether these claims fall within the scope of that agreement.

Defendants therefore do not meet their burden of showing an absence of a genuine dispute of

material fact.

       Accordingly, the Court denies summary judgment on this basis.

       B.        Prima Facie Showing of Discrimination

       Defendants argue that Ms. James has not established a prima facie case of discrimination

because she has no evidence establishing that her firing occurred under circumstances permitting

an inference of discrimination.

       The Court disagrees.

       Title VII prohibits employers from discriminating on the basis of race. 42 U.S.C. §

2000e-2(a)(1). Employment discrimination claims under Title VII are subject to the three-step

burden-shifting framework established in McDonnell Douglas Corporation v. Green, 411 U.S.

792 (1973). To overcome a motion for summary judgment under the McDonnell Douglas

framework, “[t]he plaintiff . . . must first establish by a preponderance of the evidence, a prima

facie case of . . . discrimination.” St Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993)

(internal quotation marks omitted).




                                                    17
  


       The burden of establishing a prima facie case is minimal. See Walsh v. N.Y.C. Hous.

Auth., 828 F.3d 70, 75 (2d Cir. 2016) (“The burden of establishing a prima facie case is not

onerous, and has been frequently described as minimal.”) (quoting Norton v. Sam’s Club, 145

F.3d 114, 118 (2d Cir. 1998)). To establish a prima facie case of discrimination under Title VII,

a plaintiff must show: (1) that she was a member of a protected class; (2) that she was qualified

for the position; (3) that she suffered an adverse employment action; and (4) that the

circumstances surrounding the adverse employment action permit an inference of discrimination.

See Feingold v. New York, 366 F.3d 138, 152 (2d Cir. 2004); Williams v. R.H. Donnelley, Corp.,

368 F.3d 123, 126 (2d Cir. 2004).

       Defendants do not dispute that Ms. James—an African-American woman who was

qualified for her position and was terminated—has made out the first three elements of her prima

facie case. They argue, however, that she cannot prove the fourth element: that she was fired

under circumstances that permit an inference of discrimination. Defs.’ Mem. at 8. Defendants

argue that Ms. James was not fired under circumstances permitting a rational finder of fact to

infer a discriminatory motive because she has failed to provide evidence “that other similarly

situated individuals of a different race were treated differently than she was.” Id. Defendants

argue that Ms. James “has produced no evidence that similarly situated employees were treated

differently than she was,” and that even her testimony to that effect, accepted as true, cannot

“show that other similarly situated managers engaged in conduct that was as serious as that of

James.” Id. at 8–9. They therefore argue that none of her fellow department managers were

“similarly situated.” Id.

        It is well established in the Second Circuit, however, that evidence regarding the

treatment of similarly situated employees (also known as “comparator evidence”) is only one



                                                18
  


way to establish the fourth element of a prima facie case of discrimination. See Abdu-Brisson v.

Delta Air Lines, Inc., 239 F.3d 456, 467–68 (2d Cir. 2001) (“[W]e conclude that a showing of

disparate treatment, while a common and especially effective method of establishing the

inference of discriminatory intent necessary to complete the prima facie case, is only one way to

discharge that burden. This position is consistent with our prior decision in Chambers, where we

wrote that the inference of discriminatory intent could be drawn in several circumstances

including, but not limited to: ‘the employer’s continuing, after discharging the plaintiff, to seek

applicants from persons of the plaintiff’s qualifications to fill that position; or the employer’s

criticism of the plaintiff’s performance in ethnically degrading terms; or its invidious comments

about others in the employee’s protected group; or the more favorable treatment of employees

not in the protected group; or the sequence of events leading to the plaintiff’s discharge.’”)

(quoting Chambers v. TRM Copy Ctrs. Corp., 43 F.3d 29, 37 (2d Cir. 2001)).

       Here, Ms. James has alleged that before her termination, Defendants were engaged in a

pattern of conduct where black cashiers were routinely disciplined harshly—and regularly

fired—for shortages on their cash registers, while non-black cashiers were not, and were

routinely given alternative options to correct such shortages. She has cited specific examples of

such individuals, and those examples have not been refuted by Defendants. Her contentions

about this disparate treatment of cashiers are also supported by the affidavit of one of those

cashiers, Todd Reynolds. See Affidavit of Todd Reynolds, dated Mar. 5, 2018 (“Reynolds Aff.”),

annexed as Ex. N to Pl.’s SMF, ECF No. 50-13, at ¶¶ 7–12 (“I was targeted and I was fired

because my drawer was short over limit. I was never suspended, given a written warning, or a

verbal warning because my drawer was short . . . . [I]t was a daily thing where someone was

always short, and it was the African Americans who were always fired for it . . . . There was a



                                                 19
  


Hispanic girl named Sandy, who told me that she was short more than the average $500 or more,

and she was allowed to pay the money back from her next check.”).

        Ms. James has also documented that she raised concerns with store manager Timothy

Coleman on at least one occasion about treatment that she felt was discriminatory and

inappropriate in the months leading up to her termination. See Ex. 12 to Defs.’ Mem (March 20,

2014 letter from Ms. James to Timothy Coleman stating “I feel the upper management feels a

blatant disrespect and disregard for African-American authority”). She has also stated that she

was subjected to routine use of the racial epithets “n––ga” and “n––ger” by Ms. Pillard. See infra

at § III(D).

        While these circumstances may not be sufficient to prove a discriminatory motive, Ms.

James has met the “minimal” burden of establishing a prima facie case. See Walsh, 828 F.3d at

75 (“The burden of establishing a prima facie case is not onerous, and has been frequently

described as minimal.”) (quoting Norton, 145 F.3d at 118).

        The Court therefore denies Defendants’ motion for summary judgment on this basis.

        C. Failure to Rebut Defendants’ Legitimate, Nondiscriminatory Reason

        Defendants argue that even if Ms. James establishes a prima facie case of employment

discrimination, her “claims still fail because Restaurant Depot had legitimate, nondiscriminatory

reasons for terminating James’s employment” that Ms. James has not rebutted through sufficient

admissible evidence as to create a genuine issue of material fact about whether those reasons are

pretextual. Defs.’ Mem. at 9.

        The Court agrees.

        Defendants argue that Ms. James was reprimanded eight times “for performance issues,

before her final warning which resulted in her termination,” and “[a]fter each incident, James



                                               20
  


was given the opportunity to correct her behavior and failed to do so.” Id. Defendants argue that,

“[b]ased on James’s long history of performance issues in the short amount of time she was

working for Restaurant Depot, Restaurant Depot clearly had a legitimate, non-discriminatory

basis to terminate James’s employment that had absolutely nothing to do with her race.” Id. at

10–11.

         In particular, Defendants point to two particular concerns raised in May and June 2014.

In May, Ms. James was reprimanded for allowing cashiers to leave their cash drawers behind

when they left for the day, in violation of a previously-issued directive from HR Manager

Monica Castro. See May 6 Disciplinary Form. Then, on June 11, 2014, Jose Pena informed her

that she was not permitted to authorize the transactions of customers associated with her side

business, Kidz Nutrition, because it could pose a conflict of interest. See June 11 Disciplinary

Form. However, on June 14, 2014, Ms. James authorized two such transactions. This,

Defendants claim, was the primary reason they called Ms. James in for a disciplinary meeting on

June 19, 2014, at which she was to be given a final warning. These disciplinary issues, they

claim, were valid non-discriminatory reasons to fire Ms. James.

         The Court finds Defendants have satisfied their burden of demonstrating a valid, non-

discriminatory reason for firing Ms. James. Abdu-Brisson, 239 F. 3d at 469 (“A defendant meets

his burden [of rebutting a prima facie case] if he presents reasons that, ‘taken as true, would

permit the conclusion that there was a nondiscriminatory reason for the adverse action.’”)

(quoting Hicks, 509 U.S. at 509 and citing Schnabel v. Abramson, 232 F.3d 83, 88 (2d Cir.

2000)); see also Hicks, 509 U.S. at 509 (“In the nature of things, the determination that a

defendant has met its burden of production (and has thus rebutted any legal presumption of

intentional discrimination) can involve no credibility assessment.”).



                                                 21
  


       Having made such a showing “the burden shifts back to the plaintiff to prove

discrimination, for example, by showing that the employer’s proffered reason is pretextual.”

Demoret v. Zegarelli, 451 F.3d 140, 151 (2d Cir. 2006). Because Ms. James has established a

prima facie case of discrimination, but Defendants have offered a neutral explanation for her

termination, there is no longer a presumption of discrimination. See Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 143 (2000) (stating that the “presumption of discrimination

drops out of the picture once the defendant meets its burden of production”).

       Ms. James argues that the “[e]vidence also shows that the defendant produced falsified

Disciplinary Documents and the Plaintiff was never afforded the process (verbal, written,

suspension, final notice, termination) of termination as per company policy.” Pl.’s Mem. at 10. In

fact, however, Ms. James’ own statements are the only evidence. Denying the veracity of the

evidence substantiating the valid, non-discriminatory reason offered by Defendants, without

more, cannot create a genuine issue of material fact for trial. See Hicks v. Baines, 593 F.3d 159,

166 (2d Cir. 2010) (“‘[M]ere conclusory allegations or denials . . . cannot by themselves create a

genuine issue of material fact where none would otherwise exist.’”) (quoting Fletcher v. Atex,

Inc., 68 F.3d 1451, 1456 (2d Cir. 1995)).

       At oral argument, Ms. James raised a positive annual employment review she received on

March 2, 2014 from her then-branch manager Timothy Coleman and assistant manager Joey

Sanchez as evidence, suggesting that the disciplinary record cited by Defendants is pretextual.

See Performance Appraisal Form, dated Mar. 2, 2014, annexed as Ex. H to Pl.’s SMF, ECF No.

50-8. While this positive review may suggest the disciplinary actions Ms. James received before

March 2, 2014 should not have been a factor in the decision to terminate her, this argument

leaves wholly unaddressed the evidence in the record of disciplinary actions taken after that



                                                22
  


date—specifically, the actions on March 10, 2014, May 5, 2014, and June 11, 2014, as well as

Ms. James’s alleged actions during the disciplinary meeting that, according to Defendants,

prompted her firing.

        “[A]lthough the presumption of discrimination drops out of the picture once the

defendant meets its burden of production, the trier of fact may still consider the evidence

establishing the plaintiff’s prima facie case and inferences properly drawn therefrom . . . on the

issue of whether the defendant’s explanation is pretextual.” Reeves, 530 U.S. at 143 (internal

quotation marks and citations omitted). But “[t]he ultimate burden of persuading the trier of fact

that the defendant intentionally discriminated against the plaintiff remains at all times with the

plaintiff.” Hicks, 509 U.S. at 518.

       To meet that burden, Ms. James would need to provide evidence supporting her

contention that Defendants’ stated reason for firing her is pretextual and that the decision was, at

least in part, motivated by discrimination—evidence from which the jury could reasonably base

its finding. See Price v. Cushman & Wakefield, Inc., 808 F. Supp. 2d 670, 685 (S.D.N.Y. 2011)

(“In seeking to show that there is a genuine issue of material fact for trial, the non-moving party

cannot rely on mere allegations, denials, conjectures or conclusory statements, but must present

affirmative and specific evidence showing that there is a genuine issue for trial.”) (citations

omitted).

       Ms. James has failed to do so, instead relying on an affidavit rife with conclusory and

speculative statements regarding the various disciplinary actions taken against her. For example,

while Ms. James claims that “[t]he Disciplinary Action dated on 3/10/2014 was fabricated before

or for this litigation,” James Aff. ¶ 13, she has offered no evidence to support this assertion.

Because the conclusory and speculative portions of this affidavit would be inadmissible at trial,



                                                 23
  


they cannot support denial of a motion for summary judgment now. See FED. R. CIV. P. 56(c)(4)

(“An affidavit or declaration used to support or oppose a motion must be made on personal

knowledge, set out facts that would be admissible in evidence, and show that the affiant or

declarant is competent to testify on the matters stated.”); see also Argus Inc. v. Eastman Kodak

Co., 801 F.2d 38, 45 (2d Cir. 1986) (“Such testimony, unsupported by documentary or other

concrete evidence of the supposed lead line effect, is simply not enough to create a genuine issue

of fact in light of the evidence to the contrary.”); D’Amico v. City of N.Y., 132 F.3d 145, 149 (2d

Cir. 1998) (“The non-moving party may not rely on mere conclusory allegations nor speculation,

but instead must offer some hard evidence showing that its version of the events is not wholly

fanciful.”). Significantly, Ms. James also has provided no evidence, admissible or otherwise, to

support the notion that a non-black employee engaged in an argument with management

regarding disciplinary action would not have been fired as Ms. James was.

       As the Supreme Court has acknowledged, “[t]here will seldom be ‘eyewitness’ testimony

as to the employer’s mental processes,” U.S. Postal Serv. Bd. of Governors v. Aikens, 460 U.S.

711, 716 (1983), which can make proving discrimination in cases such as this especially

difficult. Under the Supreme Court’s precedents, however, the lack of evidence in a Title VII

case is treated as it would be in any other case, and Ms. James has not shown a genuine issue of

material fact for a jury to decide. See Hicks, 509 U.S. at 524 (“We reaffirm today what we said

in Aikens: ‘[T]he question facing triers of fact in discrimination cases is both sensitive and

difficult. The prohibitions against discrimination contained in the Civil Rights Act of 1964

reflect an important national policy. There will seldom be ‘eyewitness’ testimony as to the

employer’s mental processes. But none of this means that trial courts or reviewing courts should




                                                 24
  


treat discrimination differently from other ultimate questions of fact.’”) (quoting Aikens, 460

U.S. at 716).

        Because Ms. James cannot demonstrate that there is evidence to meet her ultimate burden

of persuasion, there is no genuine issue of material fact for trial.

        Accordingly, Defendants’ motion for summary judgment is granted as to Ms. James’s

claims of discrimination regarding her termination in Count One.

        D.      Hostile Work Environment

        Defendants further contend that Ms. James has failed to establish that Defendants created

a hostile work environment as a matter of law.

        The Court disagrees.

        To establish a hostile work environment claim under Title VII, a plaintiff must show

“that the ‘workplace is permeated with discriminatory intimidation, ridicule, and insult that is

sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an

abusive working environment.’” Raspardo v. Carlone, 770 F.3d 97, 114 (2d Cir. 2014) (quoting

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). The plaintiff must show that the workplace

is both objectively “severe or pervasive enough that a reasonable person would find it hostile or

abusive, and the victim must subjectively perceive the work environment to be abusive.” Id. The

“incidents complained of ‘must be more than episodic; they must be sufficiently continuous and

concerted in order to be deemed pervasive.’” Id. (quoting Alfano v. Costello, 294 F.3d 365, 374

(2d Cir. 2002) (internal quotation marks omitted)).

        “There is no ‘mathematically precise test,’ however, for deciding whether an incident or

series of incidents is sufficiently severe or pervasive to alter the conditions of a plaintiff’s

working environment.” Id. (quoting Harris, 510 U.S. at 22–23). “Instead, courts must assess the



                                                  25
  


totality of the circumstances, considering elements such as ‘the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee’s work performance.’” Id.

(quoting Harris, 510 U.S. at 23). “The effect of identified incidents on the employee’s

psychological well-being is also relevant, though not determinative.” Id. (citing Harris, 510 U.S.

at 23).

          Defendants argue that “sporadic comments, even if actually made to James, which

Restaurant Depot denies, are neither severe nor pervasive enough to constitute hostile work

environment under Title VII.” Defs.’ Mem. at 12. Defendants argued that “[b]ecause James

cannot prove that the comments made to her at Restaurant Depot were severe or pervasive

enough to rise to the level of hostile work environment racial harassment, Restaurant Depot

should be entitled to summary judgment on Count II of James’s Complaint.” Id.

          Ms. James argues that she was subjected to a hostile work environment because “[s]he

was called stupid, ridiculed, undermined and not supported as a manager, asked to harass other

employees needlessly, other employees were told to spy on her, and basically treated badly and

worse than other white managers.” Pl.’s Mem. at 11; see also James Aff. ¶¶ 20–22; James Dep.

39:18–25. She argues that the “environment was hostile and abusive toward [her] where it was

not toward other white managers.” Pl.’s Mem. at 11. These statements, on their own, are too

conclusory to demonstrate a genuine issue of material fact.

          Ms. James, however, also argues that one senior manager, Awilda Pillard, regularly used

racial epithets. See, e.g., James Aff. ¶ 19 (stating that “Awilda used the word ‘my-n––ga’ daily

which was offensive to me.”); id. ¶ 20 (stating that Awilda said “glad that black bitch is gone”);

James Dep. at 41:1–4 (“Awilda often used the N word. She often used ‘n––ger’ more times than



                                                 26
  


once and in front of members of management, staff, and it was acceptable.”); Supplemental

Affidavit of Tyronda James, dated Sept. 5, 2018, annexed to Pl.’s Supp. Opp., ¶ 18 (“Awilda was

also constantly using the N-Word in my presence.”).4

        While Ms. Pillard was not Ms. James’s primary supervisor, she was considered a senior

manager who had both the authority to supervise Ms. James and actually supervised Ms. James.

See Pena Dep. at 36:14–37:9 (explaining that Ms. Pillard, as inventory controller, was a senior

manager who “could” supervise, and “supervised Tyronda a lot.”).

        Although Ms. James has testified that Ms. Pillard, used the racial epithet often, she has no

firsthand knowledge that Ms. Pillard actually said, “glad that black bitch is gone.” See James

Dep. at 31:6–19. As a result, this appears to be inadmissible hearsay that cannot be used to defeat

summary judgment. See FED. R. CIV. P. 56(c)(4) (“An affidavit or declaration used to support or

oppose a motion must be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant or declarant is competent to testify on the matters stated.”);

Beyah v. Coughlin, 789 F.2d 986, 989 (2d Cir. 1986) (“This requirement means that hearsay

testimony that would not be admissible if testified to at the trial may not properly be set forth in

the Rule 56(e) affidavit.”) (citations, internal quotation marks, and alterations omitted) (citing

pre-restyling version of FED. R. CIV. P. 56(c)(4)).

        Beyond Ms. James’s statements, the record contains other evidence as to whether or not

Ms. Pillard used these words. Former cashier Todd Reynolds states, in his affidavit, that Ms.

Pillard used them regularly. See Reynolds Aff. ¶ 33 (“Awilda often used the word N––ger

around me in reference to employees. She said things like: “That N––ger getting on my nerves.”



4
 The Court has replaced the letters “ig” with dashes to avoid reprinting this racial epithet in full, including by
altering quotations, consistent with the Chicago Manual of Style. See CHICAGO MANUAL OF STYLE §§ 5.251, 5.253
(17th ed. 2017).

                                                        27
  


“These N––gers don’t know what they doin.” “I’m bout to fire this n––ger.” “This n––ger is

pissin me off.” “What up my n––ger.”). Monica Franco testified, however, that she never heard

Ms. Pillard use such language. Deposition of Monica Franco, dated Nov. 2, 2017, annexed as Ex.

12 to Defs.’ Mem., at 91:12–18. Ms. Franco nevertheless has acknowledged that this racial

epithet has been used in this workplace repeatedly. Id. at 86:15–23 (“Q. Have you ever heard

anyone use the word ‘n––ger’ in the -- while you were working at Restaurant Depot? A. I’ve

heard it here and there with, you know, employees amongst themselves, but it’s never been in an

actual yelling at someone in a derogatory way. I don’t say it personally myself, I don’t feel it

should be said. I feel it’s definitely offensive. If we ever do hear it, it’s something that’s

handled.”); id. at 108:19–109:6 (“A. I have never said it myself. There are employees that refer

to their friends, but instead of using the e-r, they use the ‘a’ at the end of it, because they find that

to be acceptable. I don’t. It’s not something I use or practice. Q. Who does that that you know

of? A. I don’t know anyone specifically. It happens constantly between employees at the store

still to this day, that’s how they talk to one another. They don’t find it as a derogatory way to talk

to each other. But when we hear it, we do say something to them in regards to not saying it. If it

is used in a derogatory form, then usually we contact corporate in regards to that.”).

        A reasonable factfinder thus could conclude that the use of this particular racial epithet in

this workplace was not merely sporadic. The Second Circuit has recognized that “[p]erhaps no

single act can more quickly alter the conditions of employment and create an abusive working

environment than the use of an unambiguously racial epithet such as ‘n––ger’ by a supervisor in

the presence of his subordinates.” Richardson v. N.Y. State Dep’t of Corr. Serv., 180 F.3d 426,

439 (2d Cir. 1999) (quoting Rodgers v. W.–S. Life Ins. Co., 12 F.3d 668, 675 (7th Cir. 1993)),

abrogated on other grounds by Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006);



                                                   28
  


see also Rivera v. Rochester Genesee Reg’l Transp. Auth., 743 F.3d 11, 24 (2d Cir. 2014)

(same); DiStiso v. Cook, 691 F.3d 226, 243 (2d Cir. 2012) (same); La Grande v. DeCrescente

Distrib. Co., Inc., 370 F. App’x 206, 210 (2d Cir. 2010) (same); Williams v. Consol. Edison

Corp. of N.Y., 255 F. App’x 547, 549–50 (2d Cir. 2007) (same); Ricks v. Conde Nast Publ’ns, 6

F. App’x 74, 79 (2d Cir. 2001) (same); Cruz v. Coach Stores, Inc., 202 F.3d 560, 572 (2d Cir.

2000) (same).

        When such serious epithets are used in the workplace, even a single incident might be

sufficient to support a claim for hostile work environment. See Daniel v. T & M Protection Res.,

LLC, 689 F. App’x 1, 2 (2d Cir. 2017) (summary order). In Daniel, a summary order, the Second

Circuit reversed a district court that had concluded that the one-time use of that racial epithet by

a supervisor to a subordinate cannot, by itself, support a hostile work environment claim. See id.

(“[A]lthough we decline to confront the issue of whether of whether the one-time use of the slur

. . . by a supervisor to a subordinate can, by itself, support a claim for hostile work environment,

we conclude that the district court improperly relied on our precedents when it rejected this

possibility as a matter of law.”).

       For this conduct to rise to the level of creating a hostile work environment, Ms. James

must show that it was so severe or pervasive that it affected the conditions of her employment.

See Harris, 510 U.S. at 21–22 (“Conduct that is not severe or pervasive enough to create an

objectively hostile or abusive work environment—an environment that a reasonable person

would find hostile or abusive—is beyond Title VII’s purview. Likewise, if the victim does not

subjectively perceive the environment to be abusive, the conduct has not actually altered

the conditions of the victim’s employment, and there is no Title VII violation.”).




                                                 29
  


       Here, the evidence as to how much this conduct affected Ms. James’s conditions of work

is unclear. In her statement to the Connecticut Commission on Human Rights & Opportunities

(“CHRO”), Ms. James stated that she had told store manager Timothy Coleman about Ms.

Pillard’s language, but does not know whether he acted on it. See CHRO Charge of

Discrimination, dated Oct. 8, 2014, annexed as Ex. A to Pl.’s SMF, ECF No. 50-1, at 5 (“Awilda

would frequently use the term . . . which I found offensive and disrespectful. When I told Tim

about it, he said that he would talk to her, but I don’t know if he ever did.”). Ms. James also has

submitted evidence of a complaint to Mr. Coleman on March 20, 2014 about Ms. Pillard’s

overall behavior toward her, and her belief that this behavior was racially motivated. See March

20, 2014 Letter (“The working conditions at this company are becoming unbearable, I feel being

an African-American female has a lot to do with it. I feel the upper management feels a blatant

disrespect and disregard for African-American authority.”). That letter does not, however,

specifically mention the use of any particular racial epithet.

       Nevertheless, given the severity of the epithet involved and the testimony about its

frequent use, even if it its frequency as well as its motivation is disputed, there is a genuine issue

of material fact as to whether the use of racial epithets in this workplace was sufficiently severe

or pervasive to have materially altered the terms and conditions of Ms. James’s employment. See

Redd v. N.Y. Div. of Parole, 678 F.3d 166, 178 (2d Cir. 2012) (“Likewise, ‘[t]he question of

whether a work environment is sufficiently hostile to violate Title VII is one of fact.’”) (quoting

Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 75 (2d Cir. 2001)); Cruz, 202 F.3d at 571

(“Although the district court characterized Bloom’s racial harassment as occurring on ‘only one

occasion,’ Cruz has adduced evidence that Bloom in fact subjected her and others to blatant

racial epithets on a regular if not constant basis. From this evidence, a jury reasonably might



                                                  30
  


conclude that Bloom, a Coach supervisor, created a working environment that was hostile to

Cruz on the basis of her race.”) (internal citations omitted); Richardson, 180 F.3d at 440 (“A

factfinder may well conclude that the ACF environment was not so objectionable as to alter

negatively the terms and conditions of a reasonable person’s employment. We cannot, however,

say that the record evidence compels only that result. Accordingly, we hold that the district court

erred when it concluded as a matter of law that the ACF environment was not hostile within the

meaning of Title VII case law.”).

       Accordingly, Defendants’ motion for summary judgment is denied as to Count Two.

       E.      Retaliation

       Finally, Defendants argue that Ms. James has failed to establish that her termination was

an adverse employment action in retaliation for a protected activity under Title VII.

       The Court agrees.

       Title VII prohibits an employer from discriminating against an employee because the

employee has opposed an employment practice prohibited by Title VII. 42 U.S.C. § 2000e-3(a).

Title VII retaliation claims are “analyzed under the McDonnell Douglas burden-shifting test.”

Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir. 2010). “Under this framework,

the plaintiff bears the initial burden to establish a prima facie case of retaliation by offering

evidence that she ‘participated in a protected activity,’ ‘suffered an adverse employment action,’

and ‘that there was a causal connection between her engaging in the protected activity and the

adverse employment action.’” Ya-Chen Chen v. City Univ. of N.Y., 805 F.3d 59, 70 (2d Cir.

2015) (quoting Gorzynski, 596 F.3d at 110).

       If the plaintiff establishes her prima facie case, that “creates a ‘presumption of

retaliation,’ which the defendant may rebut by ‘articulat[ing] a legitimate, non-retaliatory reason



                                                  31
  


for the adverse employment action.’” Id. (quoting Jute v. Hamilton Sundstrand Corp., 420 F.3d

166, 173 (2d Cir. 2005)). If the defendant provides a neutral explanation for the adverse

employment action, the presumption disappears and the plaintiff must show that “the desire to

retaliate was the but-for cause of the challenged employment action.” Univ. of Tex. Sw. Med. Ctr.

v. Nassar, 570 U.S. 338, 348 (2013). The plaintiff bears a de minimis burden of establishing

retaliation at the prima facie stage. Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir.

2002).

         Defendants do not dispute that Ms. James participated in at least one protected activity:

the complaint she made on March 20, 2014. See March 20, 2014 Letter (letter from Ms. James to

Timothy Coleman stating “I feel the upper management feels a blatant disrespect and disregard

for African-American authority.”). They also do not dispute that her termination constitutes an

adverse employment action.5 They contend, however, that because the complaint was made three

months before she was fired, and Ms. James therefore cannot prove that her complaint was “in

‘close and temporal proximity’ to the date she was terminated,” and she therefore cannot show a

causal connection between her filing the complaint and her termination. Defs.’ Mem. at 13.

         Ms. James alleges that she made other complaints, both verbally and in writing, on

multiple occasions. Ms. James argues that she “complained repeatedly, in writing, to her

superiors about the racial harassment, the hostile work environment.” Pl.’s Mem. at 12–13

(citing James Aff. ¶¶ 18, 26 (recounting conversations that Ms. James had with Ms. Darden and


5
  Ms. James also claims that Mr. Pena’s decision after she was fired to close her business account with Restaurant
Depot was an adverse employment action. Pl.’s Mem. at 13. The Court disagrees. While “[t]he scope of the
antiretaliation provision extends beyond workplace-related or employment-related retaliatory acts and harm,” it only
protects an individual “from retaliation that produces an injury or harm.” Burlington N., 548 U.S. at 67. To satisfy
this standard, “a plaintiff must show that a reasonable employee would have found the challenged action materially
adverse, which in this context means it well might have dissuaded a reasonable worker from making or supporting a
charge of discrimination.” Id. at 68 (citations and internal quotation marks omitted). Because there is no evidence in
the record that any other employee had a business account, Ms. James’s account cancellation could not have sent
such a message.

                                                         32
  


the Human Resources Department about “discrimination, harassment, and retaliation”)). But

there is no direct evidence of those other complaints in the record, apart from Ms. James’s

affidavit.

        The Court therefore agrees with Defendants that Ms. James has failed to establish a

causal connection between her complaints and her termination. See Smith, 579 F. Supp. 2d at 245

(finding that the plaintiff failed to establish a causal connection between protected conduct and

termination). Although Ms. James has stated that she complained about discrimination and

harassment to the human resources department, she has not offered evidence that would link

those complaints to an adverse employment action. Moreover, the Court agrees with Defendants

that the temporal proximity of Ms. James’s March 20, 2014 complaint and her firing does not

permit a reasonable factfinder to infer a causal connection between the two. See Hollander v.

Am. Cyanamid Co., 895 F.2d 80, 85–86 (2d Cir. 1990) (finding that three-month gap between the

plaintiff’s agency complaint and the defendant’s failure to hire the plaintiff insufficient to “fulfill

the final requirement of a causal nexus between his filing of the agency complaint, on the one

hand, and [the defendant’s] refusal to hire him, on the other”).

        Defendants’ motion for summary judgment on Count Three therefore is granted.

IV.     CONCLUSION

        For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED IN

PART AND DENIED IN PART. Summary judgment is granted as to Counts One and Three,

but denied as to Count Two.

        SO ORDERED at Bridgeport, Connecticut, this 5th day of March, 2019.


                                                                 /s/ Victor A. Bolden
                                                               Victor A. Bolden
                                                               United States District Judge

                                                  33
